As it appears that the proceedings in the circuit court relative to the petitioner's motion for postconviction relief are progressing, the petition for writ of mandamus is denied. Cf. Munn v. Fla. Parole Comm'n, 807 So. 2d 733 (Fla. 1st DCA 2002). This denial is without prejudice to the petitioner to file a new petition for writ of mandamus if the postconviction court has not entered a final order on the motion within 90 days of the date of this order, provided that the petitioner is unrepresented by counsel in the postconviction proceeding.
LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.